UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4429


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

PATRICK G. TZEUTON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:08-cr-00094-PJM-1)


Argued:   January 29, 2010                 Decided:   March 16, 2010


Before WILKINSON and AGEE, Circuit Judges, and R. Bryan HARWELL,
United States District Judge for the District of South Carolina,
sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Brian W. Stolarz, Christopher Tate, K&L GATES, LLP,
Washington, D.C., for Appellant. Steven M. Dunne, OFFICE OF THE
UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.   ON
BRIEF: Rod J. Rosenstein, United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Patrick G. Tzeuton (“Tzeuton”) appeals his convictions upon

one count of conspiracy to commit immigration fraud pursuant to

18 U.S.C. § 371, seven counts of immigration fraud pursuant to

18 U.S.C. § 1546(a), and one count of obstruction of an official

proceeding pursuant to 18 U.S.C. § 1512(c)(2), as well as his

sentences.      For the following reasons, we affirm the convictions

and sentences imposed by the district court.



                                           I.

       Tzeuton,     an     attorney,     practiced        law    through       a    law    firm

known    as   the    Law     Offices      of       Patrick    Tzeuton      &       Associates

(hereinafter        “the     Tzeuton     law        firm”).     Henri      Marcel         Nzone

(“Nzone”),      originally       Tzeuton’s          co-defendant,        worked       closely

with    Tzeuton     as     his   legal    assistant,         but   Nzone       was    not    an

attorney. The Tzeuton law firm primarily represented clients in

immigration      matters     before      the       Immigration     and    Naturalization

Service (“INS”).

       Tzeuton and Nzone were indicted upon allegations that they

conspired to “prepare[] false and fraudulent Applications for

Asylum    and     for      Withholding     of        Removal,”      make       “false       and

fraudulent      supporting       affidavits         and   documents,      and       present[]

these    false      and      fraudulent        applications,         affidavits,            and

supporting documents to the INS” and other agencies. (J.A. 23).

                                               2
The indictment also alleged that Tzeuton and Nzone sold false

documents     to    aliens     applying      for     asylum,        notarized       and

translated false documents, and “met with aliens before their

asylum interviews and coached the aliens on the details of the

false and fraudulent statements in their asylum applications.”

(J.A. 24).       Nzone pled guilty to one count of conspiracy and one

count of obstruction of an official proceeding and received a

sentence of 9 months’ imprisonment.              Tzeuton pled not guilty and

proceeded to trial.

       During trial, seven former clients of the Tzeuton law firm,

Nzone, and ICE Special Agent Chris Melia (“Melia”) testified for

the prosecution.        Nzone and the former clients testified that

Tzeuton   conspired     with   them     to   “make    false       statements      under

oath,” “present false and fraudulent applications for asylum,”

“to    corruptly     obstruct,       influence,      and        impede   immigration

proceedings before the U.S. Department of Homeland Security and

the    U.S.   Department      of     Justice,”     and     to     sell   “false    and

fictitious    documents.”      (J.A.    876).       Testimony       at   trial    also

established that Tzeuton “directed these former clients to Nzone

and others in his office to prepare the clients for interviews

with    asylum     officers    and     immigration       court      proceedings     by

coaching the clients on the details of the false and fraudulent

stories that the defendant created for them.” (J.A. 876).



                                         3
        The    jury     convicted       Tzeuton    on   all    counts.      Alleging

prosecutorial misconduct, Tzeuton filed a post-trial motion to

dismiss the indictment or, alternatively, for a new trial, for a

post-trial evidentiary hearing, and for appropriate discovery.

The district court held a hearing and subsequently denied the

motion.        Tzeuton was sentenced to sixty months’ imprisonment on

the conspiracy count and sixty-four months’ imprisonment on all

remaining counts, to run concurrently.                  Tzeuton timely filed an

appeal and this Court has jurisdiction pursuant to 28 U.S.C. §

1291.



                                           II.

                                            A.

                                            1.

        Tzeuton       first    argues     that    the   prosecution      engaged     in

misconduct by improperly threatening Kamba Kabangu (“Kabangu”),

a   proposed      defense       witness,     and    that      the   district   court

consequently erred by denying his post-trial motion to dismiss

on that basis.           Kabangu had referred numerous Congolese asylum

cases to Tzeuton.

        Tzeuton contended in his motion that “when the government’s

case     was     almost       complete,”    the    prosecution      “alleged       that

Immigrations and Customs Enforcement (“ICE”) had evidence that

Mr. Kabangu was in the United States illegally, and that he had

                                            4
been    banned      from   certain         immigration   courtrooms        for    false

testimony,” (J.A. 557), and “that ICE agents planned to arrest

Mr. Kabangu if he arrived in the Court.” (J.A. 558).                             Tzeuton

objected    to      the    timing      of     the   disclosure,        alleging     that

“government      counsel    knew      [this      information]    two    weeks     before

[Kabangu]     was    scheduled        to    testify.”    (J.A.    552).          Defense

counsel    proffered       to   the    district      court   that      Kabangu     would

testify in accord with a pre-trial meeting with defense counsel,

where Kabangu stated that “Nzone was widely regarded as a fraud

and a liar,” (J.A. 555), that “he did not believe that Mr.

Tzeuton had committed any fraudulent activities, and felt Mr.

Tzeuton was being ‘framed’ by other employees.” (J.A. 554).

       Based on the information disclosed by the prosecution, the

district court appointed Kabangu a lawyer, and he ultimately

decided not to testify.               Tzeuton argues that the prosecution’s

conduct “violated the Defendant’s fundamental due process rights

to present a defense by interfering with the free and unhampered

choice of the witness to testify.” (J.A. 551).                           However, no

affidavits were filed in support of the motion to dismiss by

Tzeuton, Kabangu, their counsel, or anyone else.

       In denying the motion, the district court first found that

“any purported evidence that Kabangu would give about Mr. Nzone

would be quite marginal to [the prosecution’s evidence] so . . .

it’s hard to even conclude . . . that there was deprivation of

                                             5
the right of a fair trial.” (J.A. 772).                                  Moreover, with no

evidentiary      foundation         for     any        of    Tzeuton’s       claims       about

Kabangu, the district court stated that “I have what really is

clearly   third-hand         testimony”         from        Tzeuton’s       counsel.      (J.A.

773).     Finally, the district court found that Kabangu likely

“wouldn’t      have    testified       anyway,         given       his    vulnerability       to

cross-examination for other criminal activity,” (J.A. 776), and

that there was no prosecutorial misconduct, because “I think

it’s an awkward situation for everybody because they could have

been damned if they did and damned if they didn’t.                                  But [the

prosecution], I think largely are being held to answer for good

intentions.” (J.A. 777).

     We   review       the    denial      of       a   motion      to    dismiss    based    on

prosecutorial         misconduct      for      clear        error.       United    States    v.

McDonald, 61 F.3d 248, 253 (4th Cir. 1995), overruled on other

grounds   by    United       States    v.      Wilson,       205 F.3d 720    (4th     Cir.

2000).

     In order to prove reversible prosecutorial misconduct, a

defendant must first show that the prosecution acted improperly.

“Improper intimidation of a witness may violate a defendant’s

due process right to present his defense witnesses freely if the

intimidation      amounts      to     ‘substantial            government       interference

with a defense witness’ free and unhampered choice to testify.”

United States v. Saunders, 943 F.2d 388, 392 (4th Cir. 1991)

                                               6
(quoting United States v. Hammond, 598 F.2d 1008, 1012 (5th Cir.

1979)).       Next,       if   “a    defendant        is      able    to   establish     a

substantial government interference, the inquiry moves to the

question     of    whether     it   was    prejudicial         or     harmless    error.”

Saunders, 943 F.2d at 392.

     The     district      court     did     not      err     in     finding    that   the

prosecution did not act improperly.                   There is no evidence of any

direct conversations or contact between government agents and

Kabangu. 1        Instead, the prosecution communicated its concerns

about    Kabangu     in    open     court,       in   front    of     defense    counsel.

Furthermore, the dual responsibility of prosecutors puts them in

a position of, as the district court put it, being “damned if

they did and damned if they didn’t.” (J.A. 777).                                In United

States v. Rivera, this Court considered the similar issue of

witnesses made unavailable by deportation and noted that “[t]he

United States Attorney had a dual responsibility in this case.

It was his duty to consider the rights of the witnesses, as well

as the rights of the appellant, and to also comply with his duty

of deporting the illegal aliens without undue delay.” 859 F.2d
1204, 1207 (4th Cir. 1988).

     1
       Tzeuton’s allegation that an anonymous ICE agent called
and threatened Kabangu is wholly without evidentiary support.
No affidavit or testimony from Kabangu or his attorney supports
the claim; thus, the district court did not clearly err in
concluding that the claim had no factual merit.


                                             7
     Moreover, the district court did not clearly err when it

found    that,     even    if   the    prosecution      had    acted    improperly,

Tzeuton     was    not    unduly      prejudiced   by    Kabangu’s      failure    to

testify.      Defense      counsel     proffered    that      Kabangu   would     have

testified to Nzone’s bad character and his belief that Tzeuton

was not guilty.          However, this evidence would have been marginal

compared to the overwhelming evidence presented against Tzeuton

at trial; Nzone and seven former clients testified that Tzeuton

conspired     to    create,        sell,   and     submit      fraudulent   asylum

applications.       Furthermore, testimony that Nzone was a bad actor

and a criminal would have been cumulative; the government itself

stated during closing that

     I agree with almost everything [the defense] said
     about Mr. Nzone’s character. I agree that in the past
     Mr. Nzone, he lied and he lied, and he lied again. I
     agree, I think the phrase he used is that he’s a
     master fraudster.   I agree with that.   I agree that
     some of the things he did in the past to try to get
     papers in this country were despicable.

(J.A. 415).        Finally, the value of Kabangu’s testimony to the

defense would be questionable because, if he did testify, the

prosecution would have undoubtedly impeached Kabangu with his

past acts of dishonesty and his possible status as an illegal

alien.     Consequently, the district court did not clearly err by

denying Tzeuton’s post-trial motion to dismiss on the basis of

prosecutorial misconduct.



                                           8
                                           2.

     Tzeuton      argues    for     the    first     time     on    appeal   that    the

prosecution    also       committed       prosecutorial            misconduct     during

closing argument.          First, Tzeuton objects to comments which he

contends “constitut[ed] personal attacks on defense counsel and

impl[ied] that the defense attempted to trick or deceive the

jury.” (Appellant’s Br. 20).               Specifically, Tzeuton points to

the prosecution’s remarks that defense counsel “want to try to

distract    you;”    “want     to    try        to   change    the     subject;”     are

“throw[ing] mud;” are trying to “divert your attention;” (J.A.

397); and “really sort of tried to mislead you.” (J.A. 411).

Second, Tzeuton contends that the prosecution’s statement that

“[w]hen either Mr. Tzeuton or Mr. Nzone sold fake documents,

they had a deal.          They’d split it 50/50. And it’s up to you to

decide whether Mr. Nzone is a credible witness, but I find that

pretty credible that they would split things 50/50,” constituted

improper vouching and/or bolstering. (J.A. 418).

     Because defense counsel did not object during closing, we

review this claim for plain error.                   United States v. Adam, 70
F.3d 776, 780 (4th Cir. 1995).                   Under plain error review, the

defendant   has     the    burden    of    establishing        that    (1)   an    error

occurred; (2) the error was “clear or obvious;” and (3) the

error affected the defendant’s substantial rights. Puckett v.

United States, 129 S. Ct. 1423, 1429 (2009).

                                           9
     As   set   forth    in     the      previous    section,   “[t]he    test     for

reversible      prosecutorial            misconduct        generally      has      two

components: that ‘(1) the prosecutor’s remarks or conduct must

in fact have been improper, and (2) such remarks or conduct must

have prejudicially affected the defendant’s substantial rights

so as to deprive the defendant of a fair trial.’” United States

v. Brockington, 849 F.2d 872, 875 (4th Cir. 1988), abrogated on

other grounds by Bailey v. United States, 516 U.S. 137 (1995)

(quoting United States v. Hernandez, 779 F.2d 456, 458 (8th Cir.

1985)).     In determining whether a defendant was prejudiced, this

Court considers the following factors:

     (1) the degree to which the prosecutor’s remarks have
     a tendency to mislead the jury and to prejudice the
     accused; (2) whether the remarks were isolated or
     extensive; (3) absent the remarks, the strength of
     competent proof introduced to establish the guilt of
     the accused; and (4) whether the comments were
     deliberately   placed  before    the jury  to  divert
     attention to extraneous matters.

United States v. Harrison, 716 F.2d 1050, 1052 (4th Cir. 1983).

Ultimately, “[t]he relevant question is whether the prosecutors’

comments so infected the trial with unfairness as to make the

resulting     conviction      a    denial       of   due   process.”     Darden     v.

Wainwright,     477 U.S. 168,    181    (1986)    (internal     quotations

omitted).

     Although    it   is   important        that     “prosecutors      refrain    from

impugning,    directly     or     through       implication,    the    integrity    or


                                           10
institutional role of their brothers and sisters at the bar who

serve as defense lawyers,” United States v. Ollivierre, 378 F.3d
412, 420 (4th Cir. 2004), vacated on other grounds by 543 U.S.
1112 (2005) (internal citations omitted), there is no evidence

that any of the statements to which Tzeuton objects as “personal

attacks on defense counsel” meet this definition of improper

behavior.     Although a prosecutor may not strike “foul” blows, he

“may strike hard blows” and “may prosecute with earnestness and

vigor—indeed, he should do so.” Berger v. United States, 295
U.S. 78, 88 (1935).          The prosecutor did that in this case.

      Furthermore,       even    if     we    assume       that     the   remarks      were

improper, we conclude that they did not “so infect[] the trial

with unfairness as to make the resulting conviction a denial of

due process.” Darden, 477 U.S. at 181.                        The remarks to which

Tzeuton objects were isolated, the proof of Tzeuton’s guilt at

trial was strong, and there is no evidence that the remarks were

made in bad faith to “divert attention to extraneous matters.”

      Tzeuton’s       allegation      that        the    prosecution      prejudicially

vouched   for    or     bolstered     Nzone’s           testimony    is   also    without

merit.       Although    “[i]t   is     impermissible         for     a   prosecutor    to

vouch for or bolster the testimony of government witnesses in

arguments to the jury,” United States v. Sanchez, 118 F.3d 192,

198   (4th     Cir.     1997),    the        prosecution’s          remark    about     the

“credibility”     of     a    portion        of     Nzone’s       testimony      was    not

                                             11
reversible error.          While the prosecution apparently did “suggest

. . . personal belief about the credibility of [a] witness,”

id., at least as to Nzone’s testimony that he and Tzeuton split

the proceeds of the conspiracy, there is no evidence that the

remark was prejudicial.             The method of splitting proceeds and

whether they were split “50/50,” is not particularly relevant to

the case or to Tzeuton’s guilt.                The prosecution’s comment about

Nzone’s     credibility       was    confined        only    to    that     statement.

Ultimately, “proof of [Tzeuton’s] guilt was quite strong and the

comment . . . was, at best, peripheral to the credibility of one

single source of incriminating evidence.” Id. at 199.



                                          B.

     Tzeuton next argues that the district court erred when it

denied his motion for an evidentiary hearing as to whether an

ICE agent called and threatened Kabangu. On appeal, this Court

reviews a district court’s denial of an evidentiary hearing in

support of a motion for a new trial for an abuse of discretion.

United States v. Smith, 62 F.3d 641, 651 (4th Cir. 1995).

     “Just      as   the    district      court      has     broad      discretion    in

resolving a new trial motion, so too does it enjoy discretion

whether   to    hold   an    evidentiary        hearing     on    the     motion.”   Id.

(internal      citations      omitted);        see    also       United     States    v.

Connolly,      504 F.3d 206,   220   (1st       Cir.    2007)      (holding     that

                                          12
“evidentiary hearings on new trial motions in criminal cases are

the exception rather than the rule”).                            This is because “the

acumen     gained      by     a     trial     judge       over    the    course     of    the

proceedings”      makes       the    court        “well   qualified”       to   rule     on    a

motion for a new trial without an evidentiary hearing. United

States v. Hamilton, 559 F.2d 1370, 1373-74 (5th Cir. 1977).

     The district court did not abuse this broad discretion by

denying       Tzeuton’s       motion        for     an    evidentiary       hearing.      The

district      court        found    that,     in     part    because       there    was       no

affidavit      from     Kabangu       or     his    lawyer       and    only    “third-hand

testimony” as to the alleged ICE agent call,

     [t]his is simply not the kind of case where the Court
     opens up a post-trial investigation into the way the
     government and its agents acted.       If there was a
     serious credible threat that Kabangu himself could set
     forth with some specifics about who called him when
     and did whatever, that might be a different story as
     to the alleged call by the ICE agent, but we don’t
     have anything from him or from his attorney.

(J.A. 773).           This conclusion was within the district court’s

discretion, particularly considering the fact that there was no

affidavit from Kabangu or his attorney. See United States v.

Slocum, 708 F.2d 587, 600 (11th Cir. 1983); United States v.

Hill,    78    Fed.    Appx.       223,     225    (4th    Cir.    2003)    (unpublished)

(holding that it was not an abuse of discretion for a district

court    to    deny    a    motion    for     an    evidentiary         hearing    when   the

motion makes only a “bald assertion of error”).


                                              13
                                           C.

      Tzeuton next contends that the district court abused its

discretion by giving the jury a “willful blindness” or “Jewell”

instruction, 2 and that the district court abused its discretion

by    “refusing      to        propound    a     modified         willful   blindness

instruction based on the attorney client privilege” (Appellant’s

Br. 1), which Tzeuton proposed.                   This Court reviews a trial

court’s jury instructions for an abuse of discretion. United

States v. Jeffers, 570 F.3d 557, 566 (4th Cir. 2009).

      Although      “[c]ourts      often    are    wary    of     giving    a   willful

blindness instruction,” United States v. Mancuso, 42 F.3d 836,

846 (4th Cir. 1994), it is “proper when the defendant asserts a

lack of guilty knowledge but the evidence supports an inference

of deliberate ignorance.” United States v. Ruhe, 191 F.3d 376,

384   (4th   Cir.    1999)      (internal       quotations      omitted).       “Courts

therefore restrict the use to cases not only where there is

asserted lack of knowledge but also where there is evidence of

deliberate ignorance.” Mancuso, 42 F.3d at 846.                      The instruction

“allows   the    jury     to    impute    the    element     of    knowledge    to   the

      2
        The district court instructed the jury that “the
government can also meet its burden of showing that the
defendant had knowledge of the falsity of the statements if it .
. . establishes beyond a reasonable doubt that the defendant
acted with deliberate disregard of whether the statements were
true or false, or with a conscious purpose to avoid learning the
truth.” (J.A. 277-78).



                                           14
defendant if the evidence indicates that he purposely closed his

eyes to avoid knowing what was taking place around him.” United

States v. Schnabel, 939 F.2d 197, 203 (4th Cir. 1991).                              “If the

evidence    supports      both    actual    knowledge            on    the   part    of   the

defendant       and     deliberate       ignorance,          a        willful     blindness

instruction is proper.” Ruhe, 191 F.3d at 384.

     Although the prosecution emphasized that Tzeuton had actual

knowledge, the evidence could also have supported a finding of

deliberate ignorance.            In fact, the thrust of the defense was

that Tzeuton was not aware of the criminal activity that was

occurring      around    him.      For   example,       during         closing      argument

defense counsel blamed other employees for the fraud, admitting

that Tzeuton may have been “negligent,” “[s]loppy,” or guilty of

malpractice. (J.A. 364). In fact, Tzeuton himself stated that

“he had grown suspicious of the documents and their validity,

but the clients convinced or misled him.” (J.A. 179).                                Tzeuton

also “stated that he had heard of other employees in his law

office   who    may     have    committed       fraud   and       prepared      fraudulent

documents.”      (J.A. 183); see United States v. Mir, 525 F.3d 351,

359 (4th Cir. 2008) (“The record contains myriad examples of

[the defendant] attempting to shift the blame for the                                 . . .

fraud    onto    his    employees,       claiming       he       was    unaware     of    any

criminal activity.         This is the type of situation for which a

willful blindness instruction was intended . . . .”).

                                           15
      Therefore, the district court did not abuse its discretion

in instructing the jury.                 A jury could have found that Tzeuton

“suspected the fact [of criminal activity]; . . . realised its

probability;       but    .    .    .    refrained    from    obtaining    the      final

confirmation because he wanted in the event [he was apprehended]

to deny knowledge.” United States v. Jewell, 532 F.2d 697, 700

n.7 (9th Cir. 1976). 3



                                              D.

      Finally,     Tzeuton         contends    that    the   district     court     erred

during    sentencing          by   (1)    failing      to    consider    all   of    the

sentencing factors of 18 U.S.C. § 3553(a), and (2) by enhancing

Tzeuton’s sentence by four levels based on his role as organizer

or   leader   of    the       criminal      activity    pursuant    to    U.S.S.G.      §

3B1.1(a).

      “Pursuant to Gall v. United States, 128 S. Ct. 586, 590

(2007), we review the sentences imposed by the district court

under a deferential abuse of discretion standard.” United States

v. Harvey, 532 F.3d 326, 336 (4th Cir. 2008).                           “In assessing


      3
        Nor did the district court abuse its discretion in
refusing to give the modified version of the willful blindness
jury instruction proposed by Tzeuton. Tzeuton cites no case law
supporting his proposed instruction, and the instruction given
in this case, (J.A. 277-78; 493), is fundamentally similar to
the example found in Federal Jury Practice and Instructions.



                                              16
whether a sentencing court properly applied the Guidelines, ‘we

review    the    court’s      factual   findings         for    clear       error    and    its

legal conclusions de novo.’” United States v. Osborne, 514 F.3d
377, 387 (4th Cir. 2008) (quoting United States v. Allen, 446
F.3d 522,     527   (4th    Cir.   2006)).         “Clear        error    occurs       when,

although there is evidence to support it, the reviewing court on

the     entire     evidence     is     left       with    the       definite        and    firm

conviction that a mistake has been committed.” Harvey, 532 F.3d

at 336-37 (internal quotations omitted).



                                             1.

       When determining an appropriate sentence, a district court

“need     not      robotically        tick        through       §     3553(a)’s           every

subsection,” but should “provide [this court] an assurance that

the    sentencing      court    considered         the    §    3553(a)       factors       with

regard to the particular defendant.”                     United States v. Moulden,

478 F.3d 652,    657    (4th    Cir.    2007)      (internal      quotations         and

citation omitted).            “A court must . . . provide a sufficient

explanation so that we may effectively review the reasonableness

of the sentence.” Id.

       The district court in this case did exactly that.                                    The

court discussed in detail several § 3553(a) factors and imposed

a presumptively reasonable sentence within the guidelines range.

See United States v. Montes-Pineda, 445 F.3d 375, 379 (4th Cir.

                                             17
2006) (“As we have held repeatedly, a sentence within a properly

calculated       advisory      Guidelines      range      is      presumptively

reasonable.”).       In fact, during sentencing, the court explicitly

stated that it “really need[ed] to consider the factors under 18

U.S.C. Section 3553.         I mean, is this aberrant behavior, was he

under diminished capacity, is he rehabilitated in some way.”

(J.A. 852).       See United States v. Johnson, 445 F.3d 339, 345

(4th Cir. 2006) (“While the district court’s specific reference

to § 3553 was certainly not required, it may well have been

sufficient.”).

     The district court then went on to consider particular §

3553(a)    factors    as    they   applied    to     Tzeuton,    including     the

“nature and circumstances of the offense and the history and

characteristics of the defendant.” 18 U.S.C. § 3553(a)(1).                     The

district     court   noted    “the   nature    and     circumstances      of   the

offense,” finding that “this is a serious offense,” a fraud that

“went on over an extended period of time,” and a conspiracy “to

defeat the purposes of the government to regulate immigration.”

(J.A. 852, 854).        The district court considered the fact that

Tzeuton was a lawyer and had been “taking advantage . . . of

people    with   limited    knowledge    of   either   the     language   or   the

legal system . . . .” (J.A. 852-53).                  The court then pointed

out that “[t]he defendant . . . continues to maintain that he

did nothing wrong, which is somewhat problematic here. . . .

                                        18
[O]ne wonders whether the defendant, were he able to go back and

practice law again, might do the same thing if he doesn’t think

what    he   did      here    was        wrong.”      (J.A.      853).         The   court    also

considered       the        need     to     “provide         just      punishment       for     the

offense,” see § 3553(a)(2)(A), noting the “punishment component”

at issue in this case. (J.A. 854).                               The district court also

considered     the      need        “to    afford      adequate         deterrence,”       see    §

3553(a)(2)(B), pointing out that the court “needs to promote

respect for law and to deter others who would do what he did,

other    lawyers       who     would        be   involved         in     the    same    kind     of

activity.”     (J.A.         854).         The   record         thus    shows   that     district

court sufficiently considered the § 3553(a) factors with regard

to Tzeuton.



                                                 2.

       Tzeuton        next     challenges          the       district       court’s       factual

finding that the offense involved five or more participants, and

consequently          its     imposition         of        the    §     3B1.1(a)     sentencing

enhancement.           “Under        §     3B1.1(a),        a    court    may        increase     a

defendant’s        offense         level    by     four     if    the    defendant       ‘was    an

organizer or leader of a criminal activity that involved five or

more participants or was otherwise extensive.’” Harvey, 532 F.3d

at   337.        “A    ‘participant’             is    a    person       who    is     criminally

responsible for the commission of the offense, but need not have

                                                 19
been convicted.” § 3B1.1 cmt. n. 1.                         Tzeuton does not challenge

the   determination         that    he     was    an    “organizer         or    leader,”       but

instead asserts that the district court clearly erred in finding

that the conspiracy “involved five or more participants.”

        During        sentencing,     the        district       court       questioned          the

prosecution, asking “[w]ho are the five” participants in the

criminal activity necessary to support the enhancement. (J.A.

802).     The prosecution named Tzeuton, Nzone, “Mr. Bah,” Kevin

Patcha (“Patcha”) and Peter Nyoh (“Nyoh”), lawyers who worked at

the office, Goodwill Tachi (“Tachi”), and seven former clients

who lied to the INS, among others, insisting that “they are all

absolutely        criminal       participants          in    this    conspiracy.”          (J.A.

802).       The       district     court    found       that     Nzone       and    the     other

employees were “criminally responsible” on “the basis of the

testimony of one person that somebody told them to fabricate

evidence.” (J.A. 809).               The court found that the clients were

“involved        in    criminal     activity”          within       the    meaning     of       the

enhancement           because      “[t]hey        knew       they         were     fabricating

evidence.” (J.A. 807).              Thus, the district court concluded that

“there are at least five” participants in the conspiracy. (J.A.

808).

      The   district       court     did    not     clearly      err       in    finding    that

there were at least five participants in the conspiracy.                                  First,

Tzeuton     himself,        “as     principal,          should       be     included       as     a

                                             20
participant.” United States v. Fells, 920 F.2d 1179, 1182 (4th

Cir.    1990).           Furthermore,     the      record   supported       the     district

court’s       conclusion        that    several      employees     knowingly         coached

clients      to    lie.      Koumba     Tchiam      (“Tchiam”),       a   former    client,

testified that Nyoh “asked her to get a letter from her sister

pretending to be her mother to support her false application

that    he    typed      up.”   (J.A.    804).        Tchiam     also     testified     that

Patcha coached her to lie.               Bintou Cisse, another former client,

testified that Tachi coached her to lie.

       Finally, seven former clients testified during trial as to

their     participation          in    the    conspiracy.          Even       though       not

ultimately charged with an offense, the former clients were also

“criminally responsible for the commission of the offense,” as

the “illegal scheme would not have succeeded without the[ir]

participation.” United States v. Turner, 102 F.3d 1350, 1360

(4th Cir. 1996).            Thus the record supports the district court’s

conclusion, and the court did not clearly err.



                                             III.

       For the foregoing reasons, we hold that the district court

did    not    err    in    denying      Tzeuton’s      motion    to       dismiss    and    no

prosecutorial misconduct occurred during closing argument.                                 The

district court did not abuse its discretion in denying Tzeuton’s

motion       for    an    evidentiary     hearing      or   in    giving      the    jury    a

                                              21
“willful   blindness   instruction,”   and   did   not   impose   an

unreasonable sentence.    Accordingly, Tzeuton’s convictions and

sentences are

                                                          AFFIRMED.




                                22